DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In brief, the applicant’s arguments of 4/13/2021 were fully persuasive.
The applicant correctly noted that limitations such as  “human-readable information printed using a contact-based printing method, and machine-readable information printed using a non-contact based printing method” and “printing the human-readable information on the face material using the contact based printing method; - printing the machine-readable information on the face material using the non- contact based printing method; - measuring the halftone resolution of the printed human-readable information; and - measuring the final data area module size of the printed machine-readable information” such that “the human-readable information exhibits a halftone resolution of at least 30 L/cm, and the machine-readable information exhibits a final data area module size of less than 1.0 mm” are not mental processes but processes carried out by machine.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DANIEL A HESS/Primary Examiner, Art Unit 2876